Citation Nr: 0308790	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for urinary bladder 
cancer, to include as due to exposure to ionizing radiation, 
exposure to herbicide exposure, and as secondary to service-
connected prostate cancer.

2.  Entitlement to service connection for basal cell 
carcinoma, to include as due to exposure to ionizing 
radiation and herbicide exposure.

3.  Entitlement to service connection for actinic keratosis, 
to include as due to exposure to ionizing radiation and 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1958, and from December 1959 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied the 
benefits sought on appeal.  The veteran appeared and 
testified before a hearing officer at a July 1999 RO hearing. 


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The VCAA heightens VA's duty to assist.  
For the reasons discussed below, the Board finds that the 
VCAA requires further evidentiary development on VA's part in 
this case, and that the RO is the appropriate agency to 
conduct such development. 

In March 2003 the Board undertook additional development of 
the issues on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).   That regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Principi, No. 
02-7304 (Fed. Cir. May 1, 2003).  The development, which 
consisted of providing the veteran with written notice of the 
VCAA and the duty to assist, has been completed.  Indeed, the 
veteran responded to this notice with a letter to the Board 
dated in March 2003, and received by VA in April 2003.  
However, in view of the Federal Circuit's decision, the case 
must be remanded.

In this case the veteran claims, at least in part, that his 
disabilities are radiogenic diseases that have resulted from 
exposure due to ionizing radiation during service.  The 
veteran's radiation claims may entail a special internal 
review by the Veterans Benefits Administration (VBA) pursuant 
to 38 C.F.R. § 3.311 (2002), which has not yet been 
performed.  

In further regard to the veteran's radiation claims, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has indicated that service connection 
for conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways.  See Hilkert v. West, 11 Vet. App. 284, 289 
(1998); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin 
v. West, 11 Vet. App. 74, 77 (1998); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  First, there are several types of cancer that 
are presumptively service-connected under 38 U.S.C.A. 
§ 1112(c) (West 2000).  Second, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by "show[ing] that 
the disease or malady was incurred during or aggravated by 
service," a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d at 1043.  And third, service 
connection can be established under section 3.303(d) with the 
assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is one of the 
"radiogenic diseases" listed in section 3.311(b).


A review of the claims file reveals that the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD 1141), 
which would have documented his radiation exposure history, 
is missing and may have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  However, the RO 
has not attempted to obtain records of the veteran's history 
of radiation exposure during service from all alternative 
sources.  

Concerning the herbicide exposure aspects of the veteran's 
claims, while neither bladder cancer, basal cell carcinoma, 
nor actinic keratosis are listed as diseases for which 
presumptive service connection may be awarded under 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) - as the veteran has 
already been service-connected for prostate cancer under 
these provisions- his exposure to Agent Orange is presumed 
for all other herbicide exposure claims.  Thus, his claims 
for bladder cancer, basal cell carcinoma, and actinic 
keratosis, as a result of herbicide exposure, must be 
considered anew on a direct basis.  

In relation to the veteran's claim for service connection for 
bladder cancer as secondary to his service-connected prostate 
cancer, the Board notes that the veteran's March 2003 letter 
indicates that he may wish to withdraw that claim.  As such, 
the RO should clarify whether the veteran desires to pursue 
that claim before undergoing any development therefor.   

The Board further observes that the veteran has not undergone 
a VA examination since November 1998 to evaluate any of his 
claims.  Under the circumstances of this case, the 
requirements of VCAA necessitate that new VA examinations be 
obtained. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:


[Continued on next 
page]
1.  The RO should clarify whether the 
veteran desires to pursue his claim for 
service connection for bladder cancer as 
secondary to his service-connected 
prostate cancer.

2.  The RO should seek information from 
the Air Force, or other appropriate 
service department, regarding the units 
the veteran was assigned to and the types 
of operations he might have participated 
in during his long tenure of service, 
particularly whether such assignments 
included exposure to ionizing radiation.  
Inquires should be made as to whether 
such assignments required him to be in 
the vicinity of atmospheric nuclear 
testing or performed duties in connection 
with ships, aircraft, or other equipment 
used in direct support of a nuclear test.  
All available avenues for procurement of 
evidence of radiation exposure, including 
unit histories, should be explored.  If 
the records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After this information is collected, 
the procedures of 38 C.F.R. § 3.311, 
including review by the Undersecretary of 
Benefits, should be followed.  However, 
as cancer of the urinary tract is a 
disease listed in 38 C.F.R. § 3.309(d), 
the RO should first give consideration to 
presumptive service connection for 
urinary bladder cancer based upon any new 
evidence developed.  

4.  The veteran should be scheduled for 
genito-urinary and dermatological 
examinations.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiners.  All tests and 
studies deemed appropriate should be 
undertaken.  The examiners should provide 
opinions as to whether it is at least as 
likely as not that the veteran's urinary 
bladder cancer, basal cell carcinoma, and 
actinic keratosis are related to the 
veteran's exposure to herbicides during 
service.  All findings should be reported 
in detail, and all medical opinions 
should include a full rationale.  With 
special regard to the veteran's urinary 
bladder cancer claim, if the veteran has 
indicated that he wishes to pursue the 
claim for service connection for bladder 
cancer as secondary to his service-
connected prostate cancer, the examiner 
conducting the genito-urinary examination 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's urinary bladder cancer is a 
result of metastasis from his service-
connected prostate cancer. 

5.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims of entitlement to 
service connection.  If any benefit 
sought is denied, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




